Citation Nr: 0418345	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  04-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a higher initial evaluation for tinnitus, 
currently assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland. Ohio, which granted service connection for 
tinnitus and assigned a 10 percent disability evaluation 
effective from October 31, 2001.  The veteran, who had active 
service from September 1942 to January 1946, appealed that 
decision to BVA, and the case was referred to the Board on 
appellate review.

The Board observes that the veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in St. 
Paul, Minnesota, which issued a Statement of the Case and 
certified the veteran's appeal to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus, and this disability is not shown to 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.25, 4.87, 
Diagnostic Code 6260 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board acknowledges that the record on appeal does not 
reflect notice to the veteran of the provisions of the VCAA 
in connection with his current claim for a higher initial 
evaluation for tinnitus.  However, the rating decision as 
well as the Statement of the Case issued in conjunction with 
the veteran's appeal clearly advised the veteran of the 
evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reasons why his 
claim for a higher initial evaluation was denied.  The Board 
notes further, that the General Counsel of VA has recently 
held that under 38 U.S.C.A. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability rating for each 
ear for bilateral service-connected tinnitus.  See VAOPGCPREC 
02-2004.  See also VAOPGCPREC 5-2004; VAOPGCPREC 8-2003 
(holding that when a claim of service connection is granted 
and the veteran submits a notice of disagreement in which he 
raises the new issue of entitlement to an increased rating 
for the disability in question, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the claim raised in the 
notice of disagreement).  Further, as to the duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, the Board notes that in this case all relevant 
evidence has been obtained.  Further, since resolution of 
this case is essentially a matter of regulatory 
interpretation, as will be discussed below, the law, and not 
the evidence, is dispositive in this case.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law, and not the underlying facts are dispositive 
in a matter, the VCAA can have no effect on the appeal. Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001),  (The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board where the question is 
limited to statutory interpretation).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case and that the case is ready for appellate review.


Background and Evidence

A rating decision dated in December 2002 granted service 
connection for tinnitus and assigned a 10 percent disability 
evaluation effective from October 31, 2001.  That 
determination was based on a review of service medical 
records and VA outpatient records as well as on the findings 
of a VA examination performed in December 2002.  

The veteran filed a Notice of Disagreement in November 2003 
in which he acknowledged that Diagnostic Code 6260 had been 
revised effective June 13, 2003.  However, he argued that his 
claim should be evaluated under the provisions in effect at 
the time he filed his claim and that those provisions did not 
mandate a combined evaluation for bilateral tinnitus under 
Diagnostic Code 6260.  He further claimed that VAOPGCPREC 2-
2003 was inadequate and did not apply to the instant case 
because the opinion did not discuss the applicability of 
38 C.F.R. § 4.25(b).  He stated that the opinion cited 
certain treatises that were general in nature and could not 
be applied in this case because his bilateral tinnitus is 
located distinctively in each ear.  He requested an audiology 
examination to determine whether the tinnitus is inner ear 
related, if the General Counsel's opinion was found to be 
probative.

In his April 2004 VA Form 646, the veteran's representative 
reiterated many of his contentions.  In particular, he argued 
that VA had not adequately addressed 38 C.F.R. § 4.25(b) in 
its reasons and bases.  He also contended that it must be 
expressly stated if a disorder is to be rated as one 
evaluation whether unilateral or bilateral and that neither 
the note following Diagnostic Code 6260 nor anywhere else in 
the regulation did it state that a single evaluation would be 
provided regardless of whether it is unilateral or bilateral.  
He further claimed that applying the revisions to Diagnostic 
Code 6260 would have a retroactive effect in this case.  In 
this regard, he cited to a portion of VAOGCPREC 7-2003, which 
stated that if a statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  The veteran also argued that VAOPGCPREC 
7-2003 rendered moot VAOPGCPREC 02-2003.  


Law and Analysis

The veteran contends that the current evaluation assigned for 
his tinnitus does not accurately reflect the severity of that 
disability.  He maintains that the symptomatology associated 
with the disability warrants an evaluation in excess of 10 
percent.  In this regard, the veteran argues that his 
bilateral tinnitus should be evaluated separately and that he 
should be entitled to a 10 percent evaluation for each ear.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While a veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.

In this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that 
Diagnostic Code, a 10 percent evaluation, the currently 
assigned evaluation, represents the maximum schedular 
criteria for that disability.

Although the Board acknowledges the veteran's contention that 
the disability should be rated separately for each ear, the 
Board finds no merit in this argument.  In this regard, the 
Board notes that effective June 13, 2003, VA amended 
Diagnostic Code 6260 in order to codify current standard VA 
practice by stating that recurrent tinnitus will be assigned 
only a single 10 percent evaluation whether it is perceived 
in one ear, both ears, or somewhere in the head.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2; See also 68 
Fed. Reg. 25822-25823 (May 14, 2003).  Further, the VA Rating 
Schedule explicitly prohibits pyramiding of disability 
evaluations under 38 C.F.R. § 4.14.  In this regard, VA has 
provided for separate ratings for "like organs" for 
specific disabilities, and if separate ratings in the case of 
bilateral tinnitus were warranted, it would have been so 
provided.  See 38 C.F.R. § 4.87, Diagnostic Code 6207 (loss 
of auricle); 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(providing separate ratings for atrophy of one testis and 
both testes) and Diagnostic Code 7524 (providing separate 
ratings for removal of one testis and both); 38 C.F.R. 
§ 4.116, Diagnostic Code 7626 (providing separate ratings for 
surgery on one breast and on both breasts).  

VA considers tinnitus a single disability, whether heard in 
one ear or both ears, and irrespective of where the condition 
is manifested, the average impairment on earning capacity is 
the same.  In this regard, the Board has considered the 
provisions of 38 C.F.R. § 4.25(b) (2003), which provide, in 
pertinent part, that "except as otherwise provided in (the 
rating) schedule, disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebral 
vascular accident, etc., are to be rated separately, as are 
all other disabling conditions, if any."  To the extent that 
the veteran contends that he suffers from bilateral 
"disability" arising from a single disease entity, for which 
he is entitled to separate compensable evaluations, the Board 
notes that in Wanner v. Principi, 17 Vet. App. 4 (2003), the 
Court directed that the Board must discuss the provisions of 
38 C.F.R. § 4.25(b) in cases involving an increased rating 
for tinnitus.  The Court held that Diagnostic Code 6260 
(1998) was invalid since it was inconsistent with 38 U.S.C.A. 
§ 1110 (West 2002).  On appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision and concluded that:

The Secretary's discretion over the 
[rating] schedule, including procedures 
followed and content selected, is 
insulated from judicial review with one 
recognized exception limited to 
constitutional challenges.  The review 
undertaken by [the Court] here amounts to 
a direct review of the content of the 
rating schedule and is indistinguishable 
from the review of 'what should be 
considered a disability' that [the Court] 
itself recognized as impermissible.  
Consequently, we conclude that it is 
outside of [the Court's] jurisdiction.  

Wanner v. Principi, No. 03-7169 (Fed. Cir. June 2, 
2004).

In addition, the General Counsel of VA recently issued an 
opinion on the issue.  In VAOPGCPREC 02-2003, the General 
Counsel noted, "tinnitus is the perception of sound in the 
absence of acoustic stimulus."  VAOPGCPREC 02-2003 at p. 2, 
citing The Merck Manual 665 (17th ed. 1999).  The General 
Counsel referenced the notice of proposed rulemaking 
resulting in the amendment to Diagnostic Code 6260 in May 
2003 for the medical explanation of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear 
may be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in 
the absence of an external stimulus, appears to 
arise from the brain rather than the ears.

See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing 
Diseases of the Ear, H. Ludman, and T. Wright, 6th ed., 
chapter 11; "Phantom auditory perception (tinnitus): 
mechanisms of generation and perception", Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-2003, p. 3.  Therefore, the General Counsel 
determined that the original and revised versions of 
Diagnostic Code 6260 authorized a single 10 percent rating 
for tinnitus, regardless of whether it was perceived as 
unilateral, bilateral, or in the head, and precluded the 
assignment of separate ratings for bilateral tinnitus.  

In this case, the veteran's representative appears to argue 
that the origin of the veteran's tinnitus is in the ears and 
not the brain.  In so doing, the veteran appears to challenge 
the medical premise of, or seeks to distinguish his case 
from, VAOPGCPREC 2-2003.  However, the veteran has provided 
no medical evidence refuting the conclusions reached by the 
VA General Counsel opinion.  Instead, he simply states that 
he has a strong belief that his tinnitus is distinctly in 
each individual ear and that the medical references cited in 
VA General Counsel opinion are subjective in nature and 
cannot be applied to his situation without a pertinent 
medical examination and opinion.  While he is competent to 
report his own symptomatology, the veteran is not, however, 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1).  Accordingly, the veteran's 
belief as to the origin of his tinnitus is entitled to no 
probative weight.

The Board also finds no merit in the representative's 
assertion that the new regulation cannot be applied to this 
case because it was issued after the original date of the 
veteran's claim.  It is clear that the new regulation cannot 
be applied earlier than its own effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC. 3-2000; see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  There is, however, no legal authority 
specifically supporting the proposition that the application 
of a regulation is limited by the date of filing of a claim.  

In support of his assertion, the veteran's representative has 
argued that VA General Counsel's opinion in VAOPGCPREC 7-
2003, which discusses the retroactive application of statutes 
and regulations, renders moot the previous opinion in 
VAOPGCPREC 2-2003.  The representative specifically cited the 
portion of VAOPGCPREC 7-2003 in which it stated that if a 
statue or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The representative argued that in this claim that is exactly 
what the decision to deny an increased rating above 10 
percent for tinnitus accomplishes.

VA General Counsel effectively addressed the representative's 
argument in VAOPGCPREC 2-2003, wherein it was stated that the 
recent amendment to Diagnostic Code 6260 merely restated the 
law as it previously existed, and that as a result neither 
the prior nor amended regulation authorized separate ratings 
for tinnitus.  In other words, VA regulations currently, and 
previously, do not allow for separate ratings for so-called 
"bilateral" tinnitus.  VAOPGCPREC 2-2003 merely explains 
these regulations; it does not alter their effective dates.  
Hence, in the Board's view, the General Counsel's opinion in 
VAOPGCPREC 7-2003 provides no legal basis to undermine 
VAOPGCPREC 2-2003.

Thus, although the note to the June 2003 amendment clearly 
sets forth the prohibition against separate evaluations for 
tinnitus in each ear, applying this prohibition would not 
have a retroactive effect in this case.  According to 
VAOPGCPREC 2-2003 noted above, this prohibition had already 
existed in DC 6260 as in effect prior to June 10, 1999 and as 
amended as of that date.  Therefore, the prohibition against 
separate evaluations for tinnitus in each ear had been in 
effect at the time that the veteran filed his claim.  Based 
on the foregoing, the Board concludes that Diagnostic Code 
6260 provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.

The Board has also considered the propriety of the assignment 
of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  Under that regulation, an extraschedular 
evaluation may be assigned in exceptional cases where the 
schedular evaluations are found to be inadequate.  The 
governing norm in such cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board notes, however, that there is nothing in the record 
to suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
tinnitus has resulted in any hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that the veteran's 
tinnitus interferes with any employment to a degree that 
would render the application of the regular schedular 
standards impractical.  Based on the evidence of record and 
the veteran's contentions, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an evaluation in excess of 10 percent for 
tinnitus is not warranted.







ORDER

A higher initial evaluation in excess of 10 percent for 
tinnitus is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



